Title: From Thomas Jefferson to Henry Dearborn, 2 September 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Monticello Sep. 2. 07.
                        
                        My letter of Aug. 28. on the dispositions of the Indians was to go the rounds of all our brethren, & to be
                            finally sent to you with their separate opinions. I think it probable therefore that the inclosed extract of a letter from
                            a priest at Detroit to Bishop Carroll may reach you as soon or sooner than that. I therefore forward it, because it throws
                            rather a different light on the dispositions of the Indians, from that given by Hull & Dunham. I do not think however
                            that it ought to slacken our operations, because those proposed are all precautionary, but it ought absolutely to stop our
                            negociations for land. otherwise the Indians will think that these preparations are meant to intimidate them into a sale
                            of their lands, an idea which would be most pernicious & would poison all our professions of friendship to them. the
                            immediate acquisition of the land is of less consequence to us than their friendship &c thorough confidence in our
                            justice. we had better let the purchase lie till they are in better temper. I salute you with affection & respect.
                        
                            Th: Jefferson
                     
                        
                    